     Case 2:20-cv-01739-MWF-JEM Document 11 Filed 03/24/20 Page 1 of 9 Page ID #:42


 1
      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2    MANNING LAW, APC
 3    20062 SW Birch Street, Ste. 200
      Newport Beach, CA 92660
 4    Office: (949) 200-8755
 5    DisabilityRights@manninglawoffice.com

 6

 7
      Attorney for Plaintiff: CARMEN JOHN PERRI

 8

 9
                             UNITED STATES DISTRICT COURT

10
                            CENTRAL DISTRICT OF CALIFORNIA

11

12                                             Case No. 2:20-cv-01739-MWF-JEM
      CARMEN JOHN PERRI, an
13                                             First Amended Complaint For
      individual,                              Damages And Injunctive Relief For:
14
                       Plaintiff,              1. VIOLATIONS OF THE
15
                                                  AMERICANS WITH DISABILITIES
16    v.
                                                  ACT OF 1990, 42 U.S.C. §12181 et
17                                                seq. as amended by the ADA
                                                  Amendments Act of 2008 (P.L. 110-
18    LOMITA PLAZA, LLC, a California
                                                  325).
      limited liability company; and DOES
19    1-10, inclusive,
                                               2. VIOLATIONS OF THE UNRUH
20                                                CIVIL RIGHTS ACT, CALIFORNIA
21
                       Defendants.                CIVIL CODE § 51 et seq.
22

23          Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
24    LOMITA PLAZA, LLC, a California limited liability company; and Does 1-10
25    (“Defendants”) and alleges as follows:
26                                          PARTIES
27          1.      Plaintiff’s musculoskeletal and neurological systems are impaired.
28    These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
                                                1
                                    FIRST AMENDED COMPLAINT
     Case 2:20-cv-01739-MWF-JEM Document 11 Filed 03/24/20 Page 2 of 9 Page ID #:43


 1    hands, and legs. He has also developed permanent nerve damage that has caused
 2    increased pain and limits his ability to function and limits his mobility, especially for
 3    any extended period of time. He is substantially limited in performing one or more
 4    major life activities, including but not limited to: walking, standing, ambulating,
 5    and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 6    Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
 7    limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a
 8    result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
 9    any significant distance without having to periodically rest, and often relies upon
10    mobility devices to ambulate including a cane, walker, or wheelchair. With such
11    disabilities, Plaintiff qualifies as a member of a protected class under the Americans
12    with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments
13    Act of 2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set
14    forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’
15    facility and prior to instituting this action, Plaintiff suffered from a “qualified
16    disability” under the ADA, including those set forth in this paragraph. Plaintiff is
17    also the holder of a Disabled Person Parking Placard.
18          2.     Plaintiff is informed and believes and thereon alleges that Defendant
19    LOMITA PLAZA, LLC, a California limited liability company, owned the property
20    located at 1810 Lomita Blvd, Lomita, California 90717 (“Property”) on or around
21    January 29, 2020.
22          3.     Plaintiff is informed and believes and thereon alleges that Defendant
23    LOMITA PLAZA, LLC, a California limited liability company, owns the Property
24    currently.
25          4.     Plaintiff does not know the true name of Defendants, its business
26    capacity, its ownership connection to the Subject Property serving Lomita Liquor
27    (“Business”), or its relative responsibilities in causing the access violations herein
28    complained of. Plaintiff is informed and believes that each of the Defendants herein,
                                                     2
                                        FIRST AMENDED COMPLAINT
     Case 2:20-cv-01739-MWF-JEM Document 11 Filed 03/24/20 Page 3 of 9 Page ID #:44


 1    including Does 1 through 10, inclusive, is responsible in some capacity for the
 2    events herein alleged, or is a necessary party for obtaining appropriate relief.
 3    Plaintiff will seek leave to amend when the true names, capacities, connections, and
 4    responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
 5                                JURISDICTION AND VENUE
 6           5.     This Court has subject matter jurisdiction over this action pursuant
 7    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 8           6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 9    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
10    California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
11    federal ADA claims in that they have the same nucleus of operative facts and
12    arising out of the same transactions, they form part of the same case or controversy
13    under Article III of the United States Constitution.
14           7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
15    real property which is the subject of this action is located in this district and because
16    Plaintiff's causes of action arose in this district.
17                                 FACTUAL ALLEGATIONS
18           8.     Plaintiff went to the Business on or about January 29, 2020 for the dual
19    purpose of purchasing a beverage and to confirm that this public place of
20    accommodation is accessible to persons with disabilities within the meaning federal
21    and state law.
22           9.     The Business is a facility open to the public, a place of public
23    accommodation, and a business establishment.
24           10.    Parking spaces are one of the facilities, privileges and advantages
25    reserved by Defendants to persons at the property serving the Business.
26           11.    Unfortunately, although parking spaces were one of the facilities
27    reserved for patrons, there were no designated parking spaces available for persons
28    with disabilities that complied with the 2010 Americans with Disabilities Act
                                                       3
                                         FIRST AMENDED COMPLAINT
     Case 2:20-cv-01739-MWF-JEM Document 11 Filed 03/24/20 Page 4 of 9 Page ID #:45


 1    Accessibility Guidelines (“ADAAG”) on January 29, 2020.
 2          12.    At that time, instead of having architectural barrier free facilities for
 3    patrons with disabilities, Defendants have: a built up curb ramp that projects from
 4    the sidewalk and into the access aisle (Section 406.5) and, the curb ramp is in excess
 5    of the maximum grade allowed by ADAAG specifications (Section 406.1).
 6          13.    Subject to the reservation of rights to assert further violations of law
 7    after a site inspection found infra, Plaintiff asserts there are additional ADA
 8    violations which affect him personally.
 9          14.    Plaintiff is informed and believes and thereon alleges Defendants had
10    no policy or plan in place to make sure that there was compliant accessible parking
11    reserved for persons with disabilities prior to January 29, 2020.
12          15.    Plaintiff is informed and believes and thereon alleges Defendants have
13    no policy or plan in place to make sure that the designated disabled parking for
14    persons with disabilities comport with the ADAAG.
15          16.    Plaintiff personally encountered these barriers. The presence of these
16    barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
17    conditions at public place of accommodation and invades legally cognizable
18    interests created under the ADA.
19          17.    The conditions identified supra in paragraph 12 are necessarily related
20    to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
21    the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
22    holder of a disabled parking placard; and because the enumerated conditions relate
23    to the use of the accessible parking, relate to the slope and condition of the
24    accessible parking and accessible path to the accessible entrance, and relate to the
25    proximity of the accessible parking to the accessible entrance.
26          18.    As an individual with a mobility disability who at times relies upon a
27    wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
28    accommodations have architectural barriers that impede full accessibility to those
                                                      4
                                         FIRST AMENDED COMPLAINT
     Case 2:20-cv-01739-MWF-JEM Document 11 Filed 03/24/20 Page 5 of 9 Page ID #:46


 1    accommodations by individuals with mobility impairments.
 2           19.      Plaintiff is being deterred from patronizing the Business and its
 3    accommodations on particular occasions, but intends to return to the Business for the
 4    dual purpose of availing himself of the goods and services offered to the public and
 5    to ensure that the Business ceases evading its responsibilities under federal and state
 6    law.
 7           20.      Upon being informed that the public place of accommodation has
 8    become fully and equally accessible, he will return within 45 days as a “tester” for
 9    the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
10    Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
11           21.      As a result of his difficulty experienced because of the inaccessible
12    condition of the facilities of the Business, Plaintiff was denied full and equal access
13    to the Business and Property.
14           22.      The Defendants have failed to maintain in working and useable
15    conditions those features required to provide ready access to persons with
16    disabilities.
17           23.      The violations identified above are easily removed without much
18    difficulty or expense. They are the types of barriers identified by the Department of
19    Justice as presumably readily achievable to remove and, in fact, these barriers are
20    readily achievable to remove. Moreover, there are numerous alternative
21    accommodations that could be made to provide a greater level of access if complete
22    removal were not achievable.
23           24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
24    alleges, on information and belief, that there are other violations and barriers in the
25    site that relate to his disability. Plaintiff will amend the First Amended Complaint,
26    to provide proper notice regarding the scope of this lawsuit, once he conducts a site
27    inspection. However, the Defendants are on notice that the Plaintiff seeks to have all
28    barriers related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th
                                                      5
                                          FIRST AMENDED COMPLAINT
     Case 2:20-cv-01739-MWF-JEM Document 11 Filed 03/24/20 Page 6 of 9 Page ID #:47


 1    Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, the plaintiff
 2    can sue to have all barriers that relate to his disability removed regardless of whether
 3    he personally encountered them).
 4          25.    Without injunctive relief, Plaintiff will continue to be unable to fully
 5    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 6                                FIRST CAUSE OF ACTION
 7     VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 8      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 9                                         (P.L. 110-325)
10          26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
11    above and each and every other paragraph in this First Amended Complaint
12    necessary or helpful to state this cause of action as though fully set forth herein.
13          27.    Under the ADA, it is an act of discrimination to fail to ensure that the
14    privileges, advantages, accommodations, facilities, goods, and services of any place
15    of public accommodation are offered on a full and equal basis by anyone who owns,
16    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
17    Discrimination is defined, inter alia, as follows:
18                 a.     A failure to make reasonable modifications in policies, practices,
19                        or procedures, when such modifications are necessary to afford
20                        goods, services, facilities, privileges, advantages, or
21                        accommodations to individuals with disabilities, unless the
22                        accommodation would work a fundamental alteration of those
23                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
24                 b.     A failure to remove architectural barriers where such removal is
25                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
26                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
27                        Appendix "D".
28                 c.     A failure to make alterations in such a manner that, to the
                                                     6
                                        FIRST AMENDED COMPLAINT
     Case 2:20-cv-01739-MWF-JEM Document 11 Filed 03/24/20 Page 7 of 9 Page ID #:48


 1                          maximum extent feasible, the altered portions of the facility are
 2                          readily accessible to and usable by individuals with disabilities,
 3                          including individuals who use wheelchairs, or to ensure that, to
 4                          the maximum extent feasible, the path of travel to the altered area
 5                          and the bathrooms, telephones, and drinking fountains serving
 6                          the area, are readily accessible to and usable by individuals with
 7                          disabilities. 42 U.S.C. § 12183(a)(2).
 8          28.       Any business that provides parking spaces must provide accessible
 9    parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
10    shall be at the same level as the parking spaces they serve. Changes in level are not
11    permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
12    all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
13    Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
14    designated disabled parking space is a violation of the law and excess slope angle in
15    the access pathway is a violation of the law.
16          29.       A public accommodation must maintain in operable working condition
17    those features of its facilities and equipment that are required to be readily accessible
18    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19          30.       Here, the failure to ensure that accessible facilities were available and
20    ready to be used by Plaintiff is a violation of law.
21          31.       Given its location and options, Plaintiff will continue to desire to
22    patronize the Business but he has been and will continue to be discriminated against
23    due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
24    the barriers.
25                                 SECOND CAUSE OF ACTION
26        VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
27          32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
28    above and each and every other paragraph in this First Amended Complaint
                                                       7
                                          FIRST AMENDED COMPLAINT
     Case 2:20-cv-01739-MWF-JEM Document 11 Filed 03/24/20 Page 8 of 9 Page ID #:49


 1    necessary or helpful to state this cause of action as though fully set forth herein.
 2          33.    California Civil Code § 51 et seq. guarantees equal access for people
 3    with disabilities to the accommodations, advantages, facilities, privileges, and
 4    services of all business establishments of any kind whatsoever. Defendants are
 5    systematically violating the UCRA, Civil Code § 51 et seq.
 6          34.    Because Defendants violate Plaintiff’s rights under the ADA,
 7    Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
 8    52(a).) These violations are ongoing.
 9          35.    Plaintiff is informed and believes and thereon alleges that Defendants’
10    actions constitute discrimination against Plaintiff on the basis of a disability, in
11    violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
12    previously put on actual or constructive notice that the Business is inaccessible to
13    Plaintiff. Despite this knowledge, Defendants maintain its premises in an
14    inaccessible form, and Defendants have failed to take actions to correct these
15    barriers.
16                                           PRAYER
17     WHEREFORE, Plaintiff prays that this court award damages provide relief as
18    follows:
19          1.     A preliminary and permanent injunction enjoining Defendants from
20    further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
21    Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
22    respect to its operation of the Business and Property; Note: Plaintiff is not invoking
23    section 55, et seq, of the California Civil Code and is not seeking injunctive relief
24    under the Disabled Persons Act (Cal. C.C. §54) at all.
25          2.     An award of actual damages and statutory damages of not less than
26    $4,000 per violation pursuant to § 52(a) of the California Civil Code;
27          3.     An additional award of $4,000.00 as deterrence damages for each
28    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
                                                     8
                                        FIRST AMENDED COMPLAINT
     Case 2:20-cv-01739-MWF-JEM Document 11 Filed 03/24/20 Page 9 of 9 Page ID #:50


 1    LEXIS 150740 (USDC Cal, E.D. 2016);
 2          4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
 3    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 4                              DEMAND FOR JURY TRIAL
 5          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 6    raised in this First Amended Complaint.
 7

 8    Dated: March 24, 2020            MANNING LAW, APC
 9

10                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
11                                        Attorney for Plaintiff
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                    9
                                       FIRST AMENDED COMPLAINT
